(2008)
In re AFTERMARKET FILTERS ANTITRUST LITIGATION.
MDL No. 1957.
United States Judicial Panel on Multidistrict Litigation.
August 18, 2008.

TRANSFER ORDER
J. FREDERICK MOTZ, Acting Chairman.
Before the entire Panel[*]: Now before the Panel are three motions brought, pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings of some or all of the actions listed on Schedule A. In total, the motions encompass 25 actions, twelve actions in the District of Connecticut, four actions each in the Northern and Southern Districts of Illinois, three actions in the District of New Jersey and one action each in the Eastern and Middle Districts of Tennessee.[1]
Plaintiffs in eight actions filed the three motions seeking centralization in the District of Connecticut, the Northern District of Illinois, or the Southern District of Illinois.[2] All responding plaintiffs support centralization in one of these districts or the Northern District of California.[3] All defendants[4] support centralization in the District of Connecticut.
On the basis of the papers filed and hearing session held, we find that these 25 actions involve common questions of fact, and that centralization under Section 1407 in the Northern District of Illinois will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. All actions share allegations that the defendants conspired to fix, raise, maintain or stabilize prices, rig bids and allocate customers of aftermarket automotive filters in the United States, in violation of federal and/or state antitrust law. Centralization under Section 1407 will eliminate duplicative discovery, prevent inconsistent pretrial rulings, and conserve the resources of the parties, their counsel and the judiciary.
Any of the districts suggested by the parties would be an appropriate transferee forum; however, on balance, we are persuaded that the Northern District of Illinois is a preferable transferee forum for this litigation. Several actions are already pending in this district before one judge, and plaintiffs in numerous actions pending in this district and elsewhere support the Northern District of Illinois as their first or second choice for transferee district. Considerations of convenience and accessibility also favor the Northern District of Illinois.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A and pending outside the Northern District of Illinois are transferred to the Northern District of Illinois and, with the consent of that court, assigned to the Honorable Robert W. Gettleman for coordinated or consolidated pretrial proceedings with the actions listed on Schedule A and pending in that district.

SCHEDULE A
District of Connecticut

S & E Quick Lube Distributors, Inc. v. Champion Laboratories, Inc., et al., C.A. No. 3:08-475

Flash Sales, Inc. v. Champion Laboratories, Inc., et al., C.A. No. 3:08-512 William C. Bruene, etc. v. Champion Laboratories, Inc., et al., C.A. No. 3:08-522

T.D.S. Co., Inc., etc. v. Champion Laboratories, Inc., et al., C.A. No. 3:08-528 Barjan, LLC v. Champion Laboratories, Inc., et al., C.A. No. 3:08-534

Packard Automotive, Inc. v. Honeywell International, Inc., et al., C.A. No. 3:08-600

Parts Plus Group, Inc. v. Champion Laboratories, Inc., et al., C.A. No. 3:08-637

Ward's Auto Painting & Body Works, Inc. v. Champion Laboratories, Inc., et al., C.A. No. 3:08-660

Justus Austin, III v. Honeywell International, Inc., et al., C.A. No. 3:08-711 Francis Doll, Ill, et al. v. Champion Laboratories, Inc., et al., C.A. No. 3:08-718

Gemini of Westmont, Inc., etc. v. Champion Laboratories, Inc., et al., C.A. No. 3:08-722

Gasoline & Automotive Service Dealers of America, Inc. v. Champion Laboratories, Inc., et al., C.A. No. 3:08-729
Northern District of Illinois

Lovett Auto & Tractor Parts, Inc. v. Champion Laboratories, Inc., et al., C.A. No. 1:08-2046

Neptune Warehouse Distributors, Inc. v. Champion Laboratories, Inc., et al., C.A. No. 1:08-2317

S.A.E. Warehouse, Inc. v. Champion Laboratories, Inc., et al., C.A. No. 1:08-2804

Pawnee/S.A.E. Warehouse, Inc. v. Champion Laboratories, Inc., et al., C.A. No. 1:08-2806
Southern District of Illinois

Manasek Auto Parts, Inc., etc. v. Champion Laboratories, Inc., et al., C.A. No. 3:08-305

Big T, Inc., etc. v. Champion Laboratories, Inc., et al., C.A. No. 3:08-331

Cal's Auto Service, Inc. v. Champion Laboratories, Inc., et al., C.A. No. 3:08-351

WWD Parts, Inc., etc. v. Champion Laboratories, Inc., et al., C.A. No. 3:08-353
District of New Jersey

Central Warehouse Sales Corp. v. Champion Laboratories, Inc., et al., C.A. No. 2:08-2123

All American Plazas of New Jersey, Inc. v. Honeywell International Inc., et al., C.A. No. 2:08-2302

Worldwide Equipment, Inc. v. Honeywell International, Inc., et al., C.A. No. 2:08-2303
Eastern District of Tennessee

Randall Bethea, et al. v. Champion Laboratories, Inc., et al., C.A. No. 2:08-126
Middle District of Tennessee

Werner Aero Services v. Champion Laboratories, Inc., et al., C.A. No. 3:08-474
NOTES
[*]  Judge Heyburn took no part in the decision of this matter.
[1]  The parties have notified the Panel of 21 related actions pending in multiple federal districts. These actions and any other related actions will be treated as potential tag-along actions. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001).
[2]  Plaintiffs in two other actions moved for Section 1407 transfer to the District of New Jersey, but subsequently withdrew their motion.
[3]  In his response, plaintiff in one District of Connecticut action also suggested the Eastern District of New York as an alternative choice for transferee district.
[4]  ArvinMeritor, Inc.; Baldwin Filters, Inc.; Robert Bosch LLC; Champion Laboratories, Inc.; Cummins Filtration Inc.; Donaldson Co., Inc.; Honeywell International Inc.; Wix Filtration Corp. LLC; Mann + Hummel U.S.A., Inc.; Purolator Filters N.A., LLC; and United Components, Inc.